Citation Nr: 1105289	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for idiopathic thrombocytopenia 
purpura (ITP), also claimed as bruising and low platelet count.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve from May 1972 to 
November 1998, with active duty from May 1972 to November 1972, 
August 1990 to June 1991 and October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2006, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Roanoke, Virginia RO.  A 
transcript of the hearing is of record.

In March 2009, the Board remanded this matter to the RO for a VA 
examination and opinion.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of the 
claim (as reflected in the August 2010 supplemental statement of 
the case (SSOC)) and returned this matter to the Board for 
further appellate consideration.

In August 2010, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  The additional evidence 
includes statements by the Veteran, a list of blood platelet 
counts and two articles.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 C.F.R. 
§ 20.800 (2010). 


FINDINGS OF FACT

The evidence of record is at least in equipoise that the 
Veteran's current idiopathic thrombocytopenia purpura is related 
to active military service.



CONCLUSION OF LAW

Idiopathic thrombocytopenic purpura was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for idiopathic thrombocytopenia purpura 
(ITP), bruising and low blood platelet count in July 2002.  The 
Veteran contends that he has a disability manifested by abnormal 
blood chemistry and bruises due to exposure to jet fuel while on 
active duty.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for the Veteran to be entitled to service connection, 
the medical evidence must show a diagnosis of the claimed 
disability.  The Board observes that the Veteran complained of 
bruising and he was found to have a low platelet count in 1998.  
A February 1998 private treatment record documents that the 
Veteran was diagnosed with idiopathic thrombocytopenic purpura 
(ITP).  The private treatment records show that treatment for ITP 
ended in August 1998.  A July 1999 private treatment record 
provides a diagnosis of chronic ITP.  Although there is evidence 
that the condition has resolved and his platelet count has been 
normal since 1998, the Veteran requires on-going follow up from a 
private physician.  See letters from private physicians dated in 
May 2006 and June 2009.   Therefore, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran 
has a current diagnosis of ITP.

A review of the Veteran's service records show that during active 
duty the Veteran's military occupational specialty was flight 
engineer technician.  In addition, between August 1990 and June 
1991, the Veteran served on active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War.  In a case 
where a veteran is seeking service connection for any disability, 
due consideration must be given to the places, types, and 
circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) 
(West 2002).  As a flight engineer technician it is likely that 
the Veteran was exposed to jet fuel.  Furthermore, the Veteran 
likely was exposed to other chemicals while serving in the 
Southwest Asia Theater of operations during the Persian Gulf War.

Furthermore, the medical evidence of record shows that the 
Veteran's ITP was related to jet fuel and other chemicals during 
military service.  In this regard, a June 2009 opinion from the 
Veteran's treating physician provided the opinion that the 
Veteran's ITP is as likely as not related to the exposure of 
numerous chemicals during service.  A May 2006 letter from a 
private physician also indicates that it is likely the Veteran's 
ITP is related to exposure to jet fuel.  He noted that the 
Veteran had a long history of exposure to jet fuel and at the 
time of his presentation he was still exposed to jet fuel through 
his weekend reserve service duties, which had followed almost 
constant exposure during his active duty service in Southwest 
Asia during the Gulf War.  The physician noted that the time 
course of his recovery is compatible with an exposure that when 
he was removed from contact resulted in clinical improvement.  
Furthermore, a VA examiner in April 2010 provided the opinion 
that the Veteran's ITP was as likely as not related to jet fuel 
and other chemicals during his service.  The Board also finds it 
persuasive that there is no medical evidence of record indicating 
the Veteran's ITP is not related to exposure to chemicals during 
military service.

Based on the foregoing, the evidence of record reveals that the 
Veteran has a current disorder of ITP that is related to in-
service exposure to chemicals, including jet fuel.  Accordingly, 
the evidence is at least in equipoise with respect to whether the 
Veteran's current ITP was incurred during active military 
service.  Therefore, the claim of entitlement to service 
connection for ITP is warranted.





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection idiopathic thrombocytopenia 
purpura is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


